Citation Nr: 0701039	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), vertigo, dizziness, headaches, and left ear 
injury due to an in-service automobile accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
April 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD, vertigo, 
dizziness, headaches, and left ear injury due to automobile 
accident in service.  

In August 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident 
after drinking a "screw driver" and five glasses of beer.  
Minimum speed estimate for the accident was 68 miles per hour 
in a 45 miles per hour zone.

2.  The veteran's in-service automobile accident was due to 
deliberate and intentional wrongdoing on his behalf; his 
disabilities are proximately related to the accident.


CONCLUSION OF LAW

The claims of entitlement to service connection for PTSD, 
vertigo, dizziness, headaches, and left ear injury are barred 
by law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
(n), 3.301 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a July 2003 VA 
letter.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to submit evidence 
supporting his claim that the automobile accident in service 
was not due to misconduct, which, in effect, would include 
any evidence in his possession.  Additionally, in May 2006, 
the RO provided notice of the laws pertaining to the 
assignment of disability ratings and effective dates, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran amended his claim to include service connection 
for left ear injury due to in-service motor vehicle accident 
in February 2004.  The RO did not submit another VCAA letter 
specifying this claim.  The Board finds, however, that the 
veteran was not prejudiced, as the information necessary to 
substantiate this claim, namely whether the in-service 
accident was due to willful misconduct, already had been 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also has provided 
several examinations, as well as an administrative line of 
duty determination.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

Analysis

The veteran seeks service connection for PTSD, vertigo, 
dizziness, headaches, and left ear injury due to an 
automobile accident in service.  The veteran essentially 
contends that the in-service accident caused his current 
injuries.  He testified that although he had consumed alcohol 
prior to the accident, he was not intoxicated, and the 
incident therefore was not a result of his willful 
misconduct.  In sum, the veteran asserts that his current 
disabilities are directly related to his service, entitling 
him to disability compensation.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As such, in order to establish entitlement to service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Direct service connection may be granted, however, only when 
a disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301 (a). See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1).  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  38 C.F.R. § 
3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2). 

At the outset, the Board notes that the criteria set forth in 
Hickson are met.  VA medical records dated from 2002 to 2006 
show the veteran currently has PTSD, which has been related 
to an in-service motor vehicle accident.  The veteran also 
has a history of a reattached pinna in the left ear, 
secondary to a motor vehicle accident in service, as reported 
in VA medical records dated during the same time period.  
October 2002 and December 2002 VA medical records further 
note complaints of headaches since 1961 and dizzy spells with 
rising from a squatting position.  

Additionally, the veteran's disabilities are related to the 
in-service motor vehicle accident.  The service personnel 
records show that in October 1960, the Judge Advocate General 
investigated a June 1960 motor vehicle accident that resulted 
in injury to the veteran.  The report noted that at 2100 
hours, the group hitchhiked off the base to obtain a vehicle, 
then proceeded to drive to another town and during the 
remaining period, consumed alcoholic beverages.  The report 
cited that during a relatively brief period, the veteran 
drank a "screw driver" and then five glasses of beer.  At 
0200 hours, the group departed the last establishment to 
return to the base; and the accident occurred five minutes 
later.  A scientific test resulted in a computed minimum 
speed estimate for the accident of the vehicle of 68 miles 
per hour in a 45 miles per hour zone, as posted for a curve.  
The Judge Advocate General found that it was sufficient that, 
consistent with such basic data, the conclusion followed that 
the veteran was impaired from alcohol intake for the task of 
driving a vehicle at high speed on the highway at night.  The 
report noted that impairment was relative and depended on the 
task at hand and that it was not necessary to conclude that 
he was intoxicated or drunk in the sense of gross impairment 
or for purposes other than driving a vehicle in the manner 
described.  The report further noted that the intermediate 
facts of driver impairment resulting from drinking 
substantial alcoholic beverage in a brief period of time, 
high speed, impaired visibility (though the night was clear) 
and manifest inability to control the vehicle, as a driver, 
demonstrated that the "recklessness" of the driver was the 
cause of the accident.  This reportedly was the conclusion 
reached by the investigating officer, although convening and 
subsequent reviewing authorities disagreed as to the degree 
of negligence, reaching a conclusion of simple negligence.  
The Judge Advocate General thus was of the opinion that the 
injuries to the veteran were suffered not in the line of duty 
and were the result of his own misconduct.

In June 1960, the service medical records show the veteran 
was admitted to the hospital following the motor vehicle 
accident.  He reportedly was rendered unconscious and was 
found to be in shock.  He remained unconscious for 36 hours 
and was found to have a partial avulsion of the left ear and 
a skull fracture to the left lambdoidal suture.  He also 
complained of difficulty walking because of dizziness and 
staggering, for which he did not know the cause.

Although the veteran currently has the claimed disabilities 
and the medical evidence relates the disabilities to the in-
service motor vehicle accident, his claims must be denied.  
The veteran's disabilities and injuries are due to his in-
service willful misconduct.  That is, the competent objective 
evidence of record establishes that the veteran was impaired 
from alcohol intake.  He consumed a large amount of alcohol 
in a relatively brief period, to include a "screw driver" 
and five glasses of beer.  The record also shows that he was 
driving the motor vehicle in a "reckless" manner.  The 
minimum speed estimate for the accident was 68 miles per hour 
in a 45 miles per hour zone, as posted for a curve.  
Moreover, the Judge Advocate General opined that the 
veteran's injuries were not incurred in the line of duty and 
were the result of his own misconduct.  

As such, the in-service accident was the result of the 
veteran's own deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences, and his current disabilities are proximately 
and immediately related to that conduct.  BLACK'S LAW 
DICTIONARY 1103 (5th ed. 1979); see Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (Proximate cause is "[t]hat 
which, in a natural and continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred.").  Compensation 
payment for disability proximately caused by the veteran's 
own willful misconduct is prohibited by law.  See 38 C.F.R. § 
3.301(c)(2).  

The Board is cognizant of the veteran's testimony.  The 
veteran testified that he was not intoxicated at the time of 
the accident.  The record need not show that the veteran was 
intoxicated however.  Rather, the evidence needs to show that 
the veteran was involved in conscious wrongdoing or known 
prohibited action, that the wrongdoing was deliberate or 
intentional, and that it was the proximate cause of his 
current disabilities.  The investigative report 
contemporaneous to the accident shows that the veteran had 
consumed a large amount of alcohol and was impaired from 
alcohol intake for the task of driving a vehicle at high 
speed on the highway at night.  The investigative report, 
service medical records and post-service medical reports also 
show that the veteran's current disabilities proximately due 
to that accident.  As such, the claim must be denied.

In sum, the injuries (PTSD, vertigo, dizziness, headaches, 
and residuals of a left ear injury) sustained by the veteran 
were caused by his own willful misconduct in driving at an 
excessive speed after consuming an excessive amount of 
alcohol.  The benefit of the doubt doctrine in not applicable 
in this case; the claim is denied.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(m), (n), 3.301.


ORDER

Entitlement to service connection for PTSD, vertigo, 
dizziness, headaches, and left ear injury due to an in-
service automobile accident is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


